PER CURIAM.*
Writ granted in part; otherwise denied. The district court is directed to hold an evidentiary hearing without undue delay on those of relator’s claims which it has not properly defaulted, see State ex rel. Rice v. State, 99-0496 (La.11/12/99), 749 So.2d 650, including his claims that he received ineffective assistance of trial and appellate counsel, and that the state suppressed material exculpatory evidence. In addition, the court is directed to review relator’s request for funding under R.S. 15:151.2(E)(2).

 VICTORY, J., not on panel, recused. See La. S.Ct. Rule IV, Part II, § 3.